--------------------------------------------------------------------------------

Microfield Logo [microfield.jpg]
 
August 2, 2006






Mr. Bill Munger
 
Dear Bill:




On behalf of Microfield Group, Inc.. I am pleased to offer you the position of
Vice President of Human Resources for Microfield and its subsidiaries.  As
discussed, this is a full-time salaried (exempt) position.  The annual salary
for this position is a base of $125,000.  You will be awarded 50,000 options in
Microfield.  You will also be included in the top tier bonus structure.


Although your salary is stated in annual terms, this in no way suggests that
employment is being offered for a full year or for any particular period of
time.


This position reports directly to Rod Boucher, CEO of Microfield, with a dotted
line relationship to Mark Walter, President of Microfield and Christenson, and
Gene Ameduri, President of EnergyConnect.


The duties of the position will be those typical of a Vice President of Human
Resources, and other responsibilities as may be assigned from time to time.


Benefits include:
 
0
Medical, dental, prescription and vision insurance subject to the terms of the
Harrison Electrical Workers Trust.

 
0
Long-term disability insurance subject to the terms of the Reliance Standard
Insurance Company.

 
0
Life Insurance in the amount of $100,000, with a voluntary option to purchase
additional coverage, subject to the terms of Kansas City Life.

 
0
Life Insurance in the amount of $10,000, subject to the terms of the Standard
Insurance Company.

 
0
Immediate access to our 401(k) Plan subject to the terms of the Profit Sharing
Plan.

 
0
Time Loss Benefits of up to 52 weeks in the event of a non-occupational illness
or injury, subject to the terms of the Harrison Electrical Workers Trust.

 
0
Three weeks Paid Time Off.



You have asked about receiving an additional two weeks off next summer
(2007)  to meet some family scheduling needs.  The company is willing to allow
the additional time off, but the executive committee will need to discuss
whether this will be paid time off.


Please know that this offer of employment does not constitute an employment
contract.  Your employment will be at will, which means that either party can
end the employment relationship with or without cause.


The start date for the position is September 18, 2006, to accommodate your 2006
vacation schedule.   If you wish to accept the offer, please sign in the place
provided below and return it to me no later than August 7, 2006.

 
 

--------------------------------------------------------------------------------

 

If you need additional information in order to make your decision in regard to
this offer, we encourage you to talk with Rod Boucher, Mark Walter or Randy
Reed.


Once you have accepted the offer, we will make arrangements for you to report to
our HR Department for onboarding.  This will include a background check and
requisite drug testing.  Your offer is contingent upon these tests.


If you have questions in regard to the offer, please do not hesitate to
call.  We very much look forward to adding your skills to our organization.




MICROFIELD GROUP, INC.







/s/ Jonnie Martin  
Jonnie Martin, Interim HR Director
 





I agree to the terms of employment set forth above and agree to begin work on
September18, 2006.




/s/ William Munger
 
7/7/06
William (Bill) Munger
 
Date


 

--------------------------------------------------------------------------------